Citation Nr: 0023919	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  00-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left eye 
claimed to be the result of Department of Veterans Affairs 
(VA) medical and surgical treatment rendered in February 
1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service in the Army from April 1951 to 
May 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia which denied the appellant's 
claim for benefits pursuant to 38 U.S.C.A. § 1151 based on 
additional disability of the veteran's left eye allegedly due 
to treatment rendered at VA medical facilities in February 
1999.  The appellant was named the fiduciary for the veteran 
in January 1999, after a rating decision issued that same 
month found the veteran to be incompetent for VA purposes.

In March 2000, a videoconference hearing was held between 
Atlanta and Washington, DC, before the undersigned, who is 
the Board Member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102.  A transcript of the hearing testimony has 
been associated with the claims file.


REMAND

The VA has a duty to assist the appellant once his claim is 
found to be well grounded or where there is notice of 
evidence that might be pertinent to the claim or evidence is 
needed to complete the application.  See 38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69 (1995).

Review of the evidence of record reveals that the medical 
records relating to the veteran's visits to a VA clinic in 
January 1999 for pre-operative care, as well as the medical 
records relating to the February 2, 1999 Baerveldt seton 
surgery, have not been associated with the claims file, nor 
have the complete medical records associated with the 
February 11th to March 17th VA hospitalization.  Such records 
are deemed to be within the control of the Secretary of VA 
and should have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 492 (1992).

In addition, the Board notes that the claim in this case was 
filed in March 1999, and that the appellant was not provided 
with the laws and regulations pertinent to 38 U.S.C.A. § 1151 
claims filed after October 1, 1997.  She was only provided 
with the regulations in effect for claims filed prior to 
October 1, 1997.  As amended, 38 U.S.C.A. § 1151 (West Supp. 
2000) now provides that compensation under chapters 11 and 13 
of Title 38 of the United States Code shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For the purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable; or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West Supp. 2000).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to her claim and to afford her 
full procedural due process, the case is REMANDED for the 
following:

1.  All available relevant reports not 
already of record should be obtained, 
including all VA inpatient records and 
all VA outpatient records relating to 
treatment of the veteran's left eye.  In 
particular, all clinical records 
associated with the January 1999 VA 
panretinal photocoagulation laser 
treatment and the February 1999 VA 
Baerveldt seton surgery and the February 
11th to March 17th, 1999 VA 
hospitalization should be associated with 
the claims file.  This should include 
nurses' notes, progress notes, doctors' 
orders, surgical pathology reports and 
all other information.  These records 
should be associated with the claims 
file.  Either the complete original 
records or complete and legible copies 
should be obtained.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
her representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  After completion of the above, the RO 
should again adjudicate the appellant's 
left eye claim on the appropriate legal 
bases and with consideration of all 
pertinent regulations.  If the RO 
determines that the appellant's 
38 U.S.C.A. § 1151 claim is well 
grounded, all appropriate development 
should be undertaken.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

